OCTOBER term, 1847. This was an action of slander for words. Plea, not guilty.
Plaintiff proved the slander and offered evidence of the defendant's circumstances. This was objected to, and insisted on; and, after *Page 521 
argument, was ruled out by the court. (2 Greenl. Evid. 222,. § 269.)
Mr. Cullen, for the defendant, proposed to prove that there were general rumors in the neighborhood that plaintiff had done the act with which he was charged, and that the defendant repeated the rumor innocently, without malice. (3 Steph. N. P. 2579; 7Com. Law Rep. 220; 1 Camp. Rep. 267-8; 10 Com. LawRep. 321, 2 Camp. N. P. 251; 1 M.  Selw. 284.)
Robinson, Layton and Bayard, jr., contended that no matter of extenuation or justification could be given in evidence under the plea of not guilty, which puts in issue only the speaking of the words. If words be spoken on a justifiable occasion, it must be pleaded specially. (3 Com. Law Rep. 177; 21 Ibid 69, 72; 3 Harr. Rep. 377; Ros. Ev. 293.)
But the court admitted the evidence, in mitigation of damages, on the authority of Leicester vs. Walter, 2 Camp. 251; and ___ vs. Moore, 1 M.  S. 284; and it seemed to them reasonable, that although a man may not justify the uttering a slander, nor attempt to prove its truth upon a plea of not guilty, yet with a view to mitigate the damages and disprove malice, he might show that before the tittering the slander by the defendant, it was generally reported and spoken of by others.
                                           Verdict for plaintiff $200.